       Case 3:19-cr-00083-M Document 261 Filed 10/26/20         Page 1 of 20 PageID 2107




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

       UNITED STATES OF AMERICA                       No. 3:19-CR-083-M

       v.

       RUEL M. HAMILTON

                                GOVERNMENT’S EXHIBIT LIST


Exhibit          Description            Sponsoring          Offered   Admitted   Bates
                                        Witness                                  Numbers
   1        T Mobile subscriber         PStephenson                              00079925
            records for Caraway         ETighe
            phone numbers ending        Business Record
            in **7336, **6663,          Affidavit (“BRA”)
            **4320
   2        Caraway toll records        PStephenson                              00079926 –
            for T Mobile phone          ETighe                                   00079930
            number ending in            BRA
            **7336, **6663,
            **4320
   3        AT&T subscriber             PStephenson                              00028000
            information for             ETighe                                   00028873
            Hamilton phone              BRA                                      00028874
            number ending in                                                     00070418
            **3934                                                               00270947
                                                                                 00270948
   4        Hamilton toll records       PStephenson                              00028011 –
            for AT&T phone              ETighe                                   00027998
            number ending in            BRA
            **3934                                                               00270951 –
                                                                                 00271057
   5        Summary chart of            MWaples                                  N/A
            Hamilton and Caraway
            toll records for 8/2/18



   Government’s Exhibit List - Page 1
       Case 3:19-cr-00083-M Document 261 Filed 10/26/20   Page 2 of 20 PageID 2108




Exhibit          Description      Sponsoring        Offered     Admitted   Bates
                                  Witness                                  Numbers
   6       8/2/18 call at 3:30 pm DCaraway                                 00000051
           between Hamilton and PStephenson
           Caraway                ETighe
   7       Transcript of 8/2/18   DCaraway                                 00036811 –
           call at 3:30 pm        PStephenson                              00036821
                                  ETighe
   8       Text Messages between DCaraway                                  00000370
           Hamilton and Dwaine    PStephenson
           Caraway on 8/2/18 at   ETighe
           4:15pm                 MWaples
   9       8/3/18 recording of    DCaraway                                 00000053 –
           meeting between                                                 00000068
           Hamilton and Caraway
   10      Transcript of 8/3/18   DCaraway                                 N/A
           meeting
   11      $7,000 check written   DCaraway                                 00000366
           by Hamilton to
           Caraway on 8/3/18
   12      Surveillance photos of MHuber                                   00000464 –
           Hamilton on 8/3/18                                              00000468
   13      8/7/18 recording of    DCaraway                                 00047859
           meeting between
           Caraway, Davis, and
           Roberts
   14      Transcript of 8/7/18   DCaraway                                 N/A
           meeting
   15      Photos of Christy      DCaraway                                 00083899 –
           Wiggins                                                         00083903
   16      Photos of Blue         DCaraway                                 00083894 –
           Corvette                                                        00083898
   17      City Plan Commission BRA                                        00254220 –
           Agenda 4/6/17                                                   00254233
   18      City Plan Commission BRA                                        00254234 –
           Minutes 4/6/17                                                  00254261
   19      Recording of meeting   DCaraway                                 00235985
           between Hamilton and
           City of Dallas
           regarding PD on 9/6/17

   Government’s Exhibit List - Page 2
    Case 3:19-cr-00083-M Document 261 Filed 10/26/20     Page 3 of 20 PageID 2109




Exhibit          Description            Sponsoring   Offered   Admitted   Bates
                                        Witness                           Numbers
   20     Transcript of 9/6/17          DCaraway                          N/A
          meeting
   21     Philip Kingston               MRawlings                         00080234 –
          Request for Placement         BRA                               00080246
          of Agenda Item –
          Earned Paid Sick
          Leave on 2/27/19
   22     4/24/19 Dallas City           MRawlings                         00080381 –
          Council Agenda                                                  00080404
   23     4/24/19 Dallas City           MRawlings                         00080405 –
          Council Minutes                                                 00080482
   24     4/24/19 Video of              MRawlings                         00074247
          Dallas City Council
          Meeting
   25     Partial Transcript of         MRawlings                         N/A
          4/24/19 Dallas City
          Council Meeting –
          Comments by Mike
          Rawlings
   26     HUD funds to City of          SHenly                            00082217 –
          Dallas: Oct 2013 – Sep        JSangavnag                        00082242
          2018
   27     Secretary of State            MWaples                           00075748 –
          records re: Amerisouth                                          00076506
   28     Secretary of State            MWaples                           00075657 –
          records: re: Bonnie                                             00075683
          View
   29     Google Earth Map of           MWaples                           N/A
          Bonnie View & 11th
          Street
   30     Amerisouth’s Royal            BMitchell                         N/A
          Crest LIHTC
          application to City of
          Dallas
   31     Amerisouth’s Royal            BBoston                           00084188 –
          Crest LIHTC                                                     00085300
          application to Texas
          Department of Housing
          and Community Affairs
   Government’s Exhibit List - Page 3
    Case 3:19-cr-00083-M Document 261 Filed 10/26/20   Page 4 of 20 PageID 2110




Exhibit          Description      Sponsoring     Offered     Admitted   Bates
                                  Witness                               Numbers
   32     Photo(s) of Royal Crest MWaples                               00081848 –
                                  TJones                                00081855
   33     Hamilton Amegy Bank VCasterline                               Various
          records for account     BRA                                   Ranges
          ending in **8967
   34     Hamilton Amegy Bank VCasterline                               Various
          records for account     BRA                                   Ranges
          ending in **5234
   35     Hamilton Amegy Bank VCasterline                               Various
          records for account     BRA                                   Ranges
          ending in **3308
   36     Hamilton Independent VCasterline                              Various
          Bank of Texas records BRA                                     Ranges
          for account ending in
          **1273
   37     Hamilton Sovereign      VCasterline                           Various
          Bank records for        BRA                                   Ranges
          account ending in
          **0497
   38     Hamilton Veritex Bank VCasterline                             Various
          records for account     BRA                                   Ranges
          ending in **1620
   39     Hamilton Plains         VCasterline                           Various
          Capital Bank records    BRA                                   Ranges
          for account ending in
          **2820
   40     AS Management           VCasterline                           Various
          Services LLC Veritex    BRA                                   Ranges
          Bank records for
          account ending in
          **8014
   41     Windchime               VCasterline                           Various
          Investments LLC         BRA                                   Ranges
          Veritex Bank records
          for account ending in
          **2788
   42     Hip Hop Government      VCasterline                           Various
          Inc. Bank of America    BRA                                   Ranges

   Government’s Exhibit List - Page 4
    Case 3:19-cr-00083-M Document 261 Filed 10/26/20      Page 5 of 20 PageID 2111




Exhibit          Description            Sponsoring    Offered   Admitted   Bates
                                        Witness                            Numbers
          records for account
          ending in **7505
   43     Hip Hop Government            VCasterline                        Various
          Inc. Bank of America          BRA                                Ranges
          records for account
          ending in **7592
   44     Hip Hop Government            VCasterline                        Various
          Inc. Bank of America          BRA                                Ranges
          records for account
          ending in **7725
   45     Hamilton $5,000 check         JScroggins                         00000395
          to MLK Center dated
          11/18/13; Amegy Bank
          account ending in
          **8967; check # 5046
   46     Hamilton $2,500 check         JScroggins                         00000377
          to Jay Scroggins dated
          11/18/2013; Amegy
          Bank account ending
          **8967; check # 5048
   47     TDHCA Qualified               BMitchell                          00235788 –
          Allocation Plan 2015          BBoston                            00235934
   48     Davis 2014 City of            BJohnson                           00083684 –
          Dallas financial                                                 00083709
          disclosure form
   49     Hamilton $2,500 check         JScroggins                         00000399
          to Hip Hop
          Government dated
          9/10/14; Independent
          Bank of Texas account
          ending in **1273;
          check # 1040
   50     Dallas Housing                BMitchell                          00271147 –
          Department Memo re:                                              00271160
          Low Income Housing
          Tax Credit Program
          dated 10/17/14


   Government’s Exhibit List - Page 5
    Case 3:19-cr-00083-M Document 261 Filed 10/26/20     Page 6 of 20 PageID 2112




Exhibit          Description            Sponsoring   Offered   Admitted   Bates
                                        Witness                           Numbers
   51     Hamilton $2,500 check         JScroggins                        00000403
          to Hip Hop
          Government dated
          10/20/14; Amegy Bank
          account ending in
          **8967; check # 5022
   52     Hamilton $9,000 check JScroggins                                00000421
          to Hip Hop
          Government dated
          11/7/14; Sovereign
          Bank account ending in
          **0497; check # 589
   53     Hamilton $6,000 check JScroggins                                00000423
          to Hip Hop
          Government dated
          11/18/14; Sovereign
          account ending in
          **0497; check # 621
   54     12/8/14 recorded       MWaples                                  00235991,
          conversation between                                            00235995,
          Davis and UCEs                                                  00235999,
                                                                          00236003
   55     Transcript of 12/8/14         MWaples                           N/A
          conversation
   56     Dallas Housing                BMitchell                         00271207 –
          Department Memo re:                                             00271227
          Low Income Housing
          Tax Credit Program
          dated 1/2/15
   57     Hamilton $3,500 check         JScroggins                        00000374
          to Hip Hop
          Government dated
          1/8/15; Amegy account
          ending in **8967;
          check # 5054
   58     Dallas Housing                BMitchell                         00075048 –
          Finance Corporation                                             00075050
          minutes for 1/13/15
          meeting
   Government’s Exhibit List - Page 6
    Case 3:19-cr-00083-M Document 261 Filed 10/26/20     Page 7 of 20 PageID 2113




Exhibit          Description            Sponsoring   Offered   Admitted   Bates
                                        Witness                           Numbers
   59     Hamilton $1,500 check         JScroggins                        00000376
          to Hip Hop
          Government dated
          1/22/15; Amegy
          account ending in
          **8967; check # 5058
   60     Hamilton checks to            MWaples                           00035376,
          Dallas City Council                                             00035377,
          Member Tiffinni                                                 00017863
          Young dated 1/22/15
   61     Dallas Housing                BMitchell                         00271161 –
          Department Memo re:                                             00271206
          Low Income Housing
          Tax Credit Program
          dated 1/30/15
   62     2/2/15 Dallas Housing         BMitchell                         00073329 –
          Committee vote re:                                              00073331
          Royal Crest
   63     2/2/15 video of Dallas        BMitchell                         00073150
          Housing Committee
          meeting
   64     2/16/15 call at 2:37 pm       MWaples                           00050311
          between Davis and
          Sherman Roberts.
          Session # 147
   65     Transcript of 2/16/15         MWaples                           N/A
          call at 2:37 pm
   66     2/16/15 call at 3:49 pm       MWaples                           00050320
          between Hamilton and
          Davis. Session # 156
   67     Transcript of 2/16/15         MWaples                           N/A
          call at 3:49 pm
   68     2/20/15 call at 12:27         MWaples                           00050675
          pm between Hamilton
          and Davis. Session #
          510
   69     Transcript of 2/20/15         MWaples                           N/A
          call at 12:27 pm

   Government’s Exhibit List - Page 7
    Case 3:19-cr-00083-M Document 261 Filed 10/26/20     Page 8 of 20 PageID 2114




Exhibit          Description            Sponsoring   Offered   Admitted   Bates
                                        Witness                           Numbers
   70     2/22/15 call at 8:34 am       JScroggins                        00050822
          between Davis and
          Scroggins. Session #
          658
   71     Transcript of 2/22/15         JScroggins                        N/A
          call at 8:34 am
   72     2/22/15 call at 9:04 am       JScroggins                        00050823
          between Davis and
          Scroggins. Session #
          659
   73     Transcript of 2/22/15         JScroggins                        N/A
          call at 9:04 am
   74     2/23/15 call at 1:06 pm       JScroggins                        00037229
          between Davis,
          Scroggins, and UCE-
          5271.
   75     Transcript of 2/23/15         JScroggins                        N/A
          call at 1:06 pm
   76     2/23/15 call at 6:33 pm       JScroggins                        00050917
          between Davis and
          Scroggins. Session #
          753
   77     Transcript of 2/23/15         JScroggins                        N/A
          call at 6:33 pm
   78     2/24/15 call at 8:00 am       JScroggins                        00050962
          between Davis and
          Scroggins. Session #
          798
   79     Transcript of 2/24/15         JScroggins                        N/A
          call at 6:33 pm
   80     2/25/15 Dallas City           BMitchell                         00073152 –
          Council agenda re:                                              00073190
          Royal Crest
   81     2/25/15 Dallas City           BMitchell                         00073191 –
          Council minutes re:                                             00073328
          Royal Crest
   82     2/25/15 Audio                 BMitchell                         00271307
          recording of Dallas

   Government’s Exhibit List - Page 8
    Case 3:19-cr-00083-M Document 261 Filed 10/26/20     Page 9 of 20 PageID 2115




Exhibit          Description            Sponsoring   Offered   Admitted   Bates
                                        Witness                           Numbers
          City Council vote re:
          Royal Crest
   83     Resolution 15-409             BMitchell                         00075158 –
          authorizing $2.52                                               00075166
          million loan for Royal
          Crest
   84     2/26/15 call at 9:57 am       MWaples                           00051136
          between Hamilton and
          Davis. Session # 972
   85     Transcript of 2/26/15         MWaples                           N/A
          call at 9:57 am
   86     Hamilton checks to            MWaples                           00028989 –
          Dallas City Council                                             00028990
          Member Carolyn
          Arnold dated 2/27/15
   87     Hamilton checks to            MWaples/                          00028990 –
          Dallas City Council           DCaraway                          00028992
          Member Dwaine
          Caraway dated 2/27/15
          and 3/18/15
   88     Hamilton $2,000 check         JScroggins                        00000435
          to Hip Hop
          Government dated
          3/6/15; International
          Bank of Texas account
          ending in **1273;
          check # 1084
   89     3/6/15 call at 4:23 pm        MWaples                           00051718
          between Hamilton and
          Davis. Session # 1554
   90     Transcript of 3/6/15          MWaples                           N/A
          call at 4:23 pm
   91     3/9/15 call at 4:42 pm        MWaples                           00051867
          between Hamilton and
          Davis. Session # 1703
   92     Transcript of 3/9/15          MWaples                           N/A
          call at 4:42 pm


   Government’s Exhibit List - Page 9
   Case 3:19-cr-00083-M Document 261 Filed 10/26/20      Page 10 of 20 PageID 2116




Exhibit          Description             Sponsoring   Offered   Admitted   Bates
                                         Witness                           Numbers
   93     3/20/15 call at 11:23          MWaples                           00052889
          am between Davis and
          Dallas City Council
          Member candidate
          Tiffinni Young.
          Session # 2502
   94     Transcript of 3/20/15          MWaples                           N/A
          call at 11:23 am
   95     3/31/15 call at 10:06          MWaples                           00053790
          am between Davis and
          Hamilton. Session #
          3403
   96     Transcript of 3/31/15          MWaples                           N/A
          call at 10:06 am
   97     3/31/15 call at 9:29 pm        MWaples                           00053884
          between Davis and
          Scroggins. Session #
          3497
   98     Transcript of 3/31/15          MWaples                           N/A
          call at 9:29 pm
   99     4/10/15 call at 4:17 pm        MWaples                           00054724
          between Davis and
          Hamilton. Session #
          4337
   100    Transcript of 4/10/15          MWaples                           N/A
          call at 4:17 pm
   101    4/10/15 call between           JScroggins                        00054748
          Davis and Scroggins at
          9:31 pm. Session #
          4361
   102    Transcript of 4/10/15          JScroggins                        N/A
          call at 9:31 pm
   103    4/13/15 call at 4:16 pm        MWaples                           00000153
          between Hamilton and
          Davis. Session # 4506
   104    Transcript of 4/13/15          MWaples                           00036776 –
          call at 4:16 pm                                                  00036779


   Government’s Exhibit List - Page 10
   Case 3:19-cr-00083-M Document 261 Filed 10/26/20      Page 11 of 20 PageID 2117




Exhibit          Description             Sponsoring   Offered   Admitted   Bates
                                         Witness                           Numbers
   105    4/14/15 call at 4:52 pm        MWaples                           00000155
          call between Hamilton
          and Davis. Session #
          4586
   106    Transcript of 4/14/15          MWaples                           N/A
          call at 4:52 pm.
   107    4/14/15 call at 9:16 pm        MWaples                           00054995
          between Davis and
          Scroggins. Session #
          4608
   108    Transcript of 4/14/15          MWaples                           N/A
          call at 9:16 pm
   109    Surveillance photos of         MWaples                           00000500,
          Hamilton on 4/14/15                                              00000558,
                                                                           00000618,
                                                                           00000630
   110    Surveillance photos of         MWaples                           00000652,
          Hamilton’s vehicle on                                            00000656
          4/14/15
   111    4/23/15 call at 9:24 am        MWaples                           00000158
          between Hamilton and
          Davis. Session # 5198
   112    Transcript of 4/23/15          MWaples                           00036780 –
          call at 9:24 am                                                  00036800
   113    4/26/15 call at 8:58 pm        MWaples                           00056218
          between Davis and
          Scroggins. Session #
          5515
   114    Transcript of 4/26/15          MWaples                           N/A
          call at 8:58 pm
   115    4/29/15 call at 9:28 am        MWaples                           00056446
          between Hamilton and
          Davis. Session # 5743
   116    Transcript of 4/29/15          MWaples                           N/A
          call at 9:28 am




   Government’s Exhibit List - Page 11
   Case 3:19-cr-00083-M Document 261 Filed 10/26/20      Page 12 of 20 PageID 2118




Exhibit          Description             Sponsoring   Offered   Admitted   Bates
                                         Witness                           Numbers
   117    Amended Resolution             BMitchell                         00079637 –
          15-0457 authorizing                                              00079642
          $168,000 loan for
          Royal Crest dated
          5/8/15
   118    5/8/15 call at 2:37 pm         MWaples                           00000163
          between Davis and
          Hamilton. Session #
          6591
   119    Transcript of 5/8/15           MWaples                           N/A
          call at 2:37 pm
   120    5/11/15 call at 10:26          MWaples                           00000165
          am between Hamilton
          and Davis. Session #
          6706
   121    Transcript of 5/11/15          MWaples                           N/A
          call at 10:26 am.
   122    5/18/15 call at 12:49          MWaples                           00000172
          pm between Hamilton
          and Davis. Session #
          7245
   123    Transcript of 5/18/15          MWaples                           00036801 –
          call at 12:49 pm
                                                                           00036806
   124    International Bank of   MWaples                                  00016655
          Texas record for
          $5,000 withdrawal
          dated 5/18/15 from
          account ending in
          **1620
   125    FBI surveillance photos JKoressell                               00000661,
          of Davis on 5/18/15     SPetty                                   00000663,
                                                                           00000665,
                                                                           00000671,
                                                                           00000674,
                                                                           00000677
   126    FBI surveillance video         JKoressell                        00000690
          of Hamilton and Davis          SPetty
          on 5/18/15
   Government’s Exhibit List - Page 12
   Case 3:19-cr-00083-M Document 261 Filed 10/26/20      Page 13 of 20 PageID 2119




Exhibit          Description             Sponsoring   Offered   Admitted   Bates
                                         Witness                           Numbers
   127    Surveillance video of          MWaples                           00016676
          Hamilton at Amegy              VPerez
          Bank on 5/18/15
   128    6/1/15 call at 9:03 pm         MWaples                           00072733
          between Davis and
          Hamilton. Session #
          8400
   129    Transcript of 6/1/15           MWaples                           N/A
          call at 9:03 pm
   130    6/2/15 call at 10:36 am        MWaples                           00000185
          between Hamilton and
          Davis. Session # 8437
   131    Transcript of 6/2/15           MWaples                           N/A
          call at 10:36 am
   132    6/4/15 call at 10:49 am        MWaples                           00000190
          between Hamilton and
          Davis. Session # 8688
   133    Transcript of 6/4/15           MWaples                           N/A
          call at 10:49 am.
   134    6/4/15 call at 3:53 pm         MWaples                           00000191
          between Hamilton and
          Davis. Session # 8719
   135    Transcript of 6/4/15           MWaples                           00036807 –
          call at 3:53 pm                                                  00036810
   136    6/5/15 call at 11:08 am        MWaples                           00000192
          between Hamilton and
          Davis. Session # 8809
   137    Transcript of 6/5/15           MWaples                           N/A
          call at 11:08 am
   138    6/5/15 call at 11:35 am        MWaples                           00000193
          between Hamilton and
          Davis. Session # 8822
   139    Transcript of 6/5/15           MWaples                           N/A
          call at 11:35 am
   140    Sovereign Bank record          MWaples                           00028992
          for $4,000 withdrawal
          on 6/5/15 from account
          ending in **0497

   Government’s Exhibit List - Page 13
   Case 3:19-cr-00083-M Document 261 Filed 10/26/20      Page 14 of 20 PageID 2120




Exhibit          Description             Sponsoring   Offered   Admitted   Bates
                                         Witness                           Numbers
   141    Sovereign Bank record          MWaples                           00028993
          for $5,000 withdrawal
          on 6/11/15 from
          account ending in
          **0497
   142    6/13/15 call at                MWaples                           00061885
          approximately 8:18 am
          between Davis and
          John Proctor. Session #
          9781
   143    Transcript of 6/13/15          MWaples                           N/A
          call at approximately
          8:18 am
   144    6/13/15 call at 9:56 pm        MWaples                           00061987
          between Hamilton and
          Davis. Session # 9883
   145    Transcript of 6/13/15          MWaples                           N/A
          call at 9:56 pm
   146    3/14/16 recorded               MWaples                           00042602,
          conversation between                                             00042603
          Davis and UCEs
   147    Transcripts of 3/14/16         MWaples                           N/A
          conversation between
          Davis and UCEs
   148    2015 TDHCA                     BBoston                           00085301
          Competitive Housing
          Tax Credits Award and
          Waiting List
   149    Recording of voicemail         LMartin                           N/A
          left by Hamilton to
          Leslie Martin on 1/8/20
   150    Transcript of voicemail        LMartin                           N/A
          dated 1/8/20
   151    Redacted copy of               LMartin                           N/A
          telephone call between
          Hamilton and Leslie
          Martin on 1/13/20
   152    Transcript of redacted         LMartin                           N/A
          call dated 1/13/20
   Government’s Exhibit List - Page 14
   Case 3:19-cr-00083-M Document 261 Filed 10/26/20      Page 15 of 20 PageID 2121




Exhibit          Description             Sponsoring   Offered   Admitted   Bates
                                         Witness                           Numbers
   153    Redacted copy of               LMartin                           N/A
          telephone call between
          Hamilton and Leslie
          Martin on 1/22/20
   154    Transcript of redacted         LMartin                           N/A
          call dated 1/22/20
   155    Subscriber information         DRamsey                           Various
          and toll records for                                             Ranges
          Davis phone numbers
          ending in **2797,
          **6285, *7601
   156    Cell site data of Davis        BRA                               00080797,
          and Hamilton meetings                                            00080799,
          [3/9; 3/31; 4/14; 5/18;                                          00080801,
          6/5/15]                                                          00080803,
                                                                           00080805
   157    Hamilton 2013 tax              ABishop                           00178117 –
          return                         ML Speer                          00178287
   158    Hamilton 2014 tax              ABishop                           00178568 –
          return                         ML Speer                          00178726
   159    Hamilton 2015 tax              ABishop                           00179040 –
          return                         ML Speer                          00179194
   160    Hamilton 2016 tax              ABishop                           00179506 –
          return                         ML Speer                          00179670
   161    Davis 2015 tax return          ABishop                           00085587 –
                                                                           00085596
   162    Caraway Plea                   DCaraway                          00000019 –
          Agreement                                                        00000028
   163    Caraway Factual                DCaraway                          N/A
          Resume
   164    Caraway Information            DCaraway                          00000008 –
                                                                           00000018
   165    Caraway Plea                   DCaraway                          00035598 –
          Supplement                                                       00035600
   166    Caraway Grand Jury             DCaraway                          N/A
          Waiver
   167    Scroggins Plea                 JScroggins                        N/A
          Agreement

   Government’s Exhibit List - Page 15
   Case 3:19-cr-00083-M Document 261 Filed 10/26/20       Page 16 of 20 PageID 2122




Exhibit          Description             Sponsoring    Offered   Admitted   Bates
                                         Witness                            Numbers
   168    Scroggins Factual              JScroggins                         N/A
          Resume
   169    Scroggins Information          JScroggins                         N/A
   170    Scroggins Plea                 JScroggins                         N/A
          Supplement
   171    Scroggins Grand Jury           JScroggins                         N/A
          Waiver
   172    Davis Plea Agreement           MWaples                            00000043 –
                                         SAllen                             00000049
                                         HHarris
   173    Davis Factual resume           MWaples                            00000029 –
                                         SAllen                             00000034
                                         HHarris
   174    Davis Information              MWaples                            00000035 –
                                         SAllen                             00000042
                                         HHarris
   175    Davis Plea Supplement          MWaples                            00035601 –
                                         SAllen                             00035603
                                         HHarris
   176    Davis Grand Jury               MWaples                            N/A
          Waiver                         SAllen
                                         HHarris
   177    Davis guilty plea on           MWaples                            00083737 –
          3/1/19                         SAllen                             00083763
   178    Davis guilty plea on           SAllen                             00083764 –
          3/29/19                        HHarris                            00083770
   179    Secretary of State             JScroggins                         00081856 –
          Records re: Hip Hop                                               00081868
          Government, Inc.
   180    Hamilton checks to             VCasterline                        Various
          Davis post-DCC                                                    Ranges

   181    2015 Campaign                  BJohnson                           00081882 –
          Finance Report for                                                00082121
          Tiffinni Young



   Government’s Exhibit List - Page 16
   Case 3:19-cr-00083-M Document 261 Filed 10/26/20       Page 17 of 20 PageID 2123




Exhibit          Description             Sponsoring    Offered   Admitted   Bates
                                         Witness                            Numbers
   182    4/1/15 call at 4:22 pm         MWaples                            00053946
          between Davis and
          Unidentified Individual
   183    Transcript of 4/1/15    MWaples                                   N/A
          call at 4:22 pm
   184    Hamilton Pen Register DRamsey                                     Various
          Data                                                              Ranges

   185    Davis Pen Register             DRamsey                            Various
          Data                                                              Ranges

   186    AT&T subscriber                BRA                                Various
          information and toll                                              Ranges
          records for Scroggins
          phone number ending
          in **5829
   187    RESERVED
   188    2015 LIHTC Notice of           BBoston                            N/A
          Funding Availability
          (NOFA)
   189    Initial Wiretap                MWaples                            00048999 –
          Authorization, Order,                                             00049015
          and Attachments
                                                                            00049031 –
                                                                            00049066
   190    Exhibit Timeline               MWaples                            N/A
          Summary Chart
   191    Checks to Scroggins            VCasterline                        N/A
          and Hip Hop Govt.
          Summary Chart
   192    Hamilton Money to              VCasterline                        N/A
          Royal Crest Summary
          Chart
   193    Hamilton’s Local               VCasterline                        N/A
          Political Contributions
          Summary Chart



   Government’s Exhibit List - Page 17
   Case 3:19-cr-00083-M Document 261 Filed 10/26/20         Page 18 of 20 PageID 2124




Exhibit          Description             Sponsoring      Offered   Admitted   Bates
                                         Witness                              Numbers
   194    Hamilton’s State               VCasterline                          N/A
          Political Contributions
          Summary Chart
   195    Hamilton’s Federal             VCasterline                          N/A
          Political Contributions
          Summary Chart
   196    Payments from                  VCasterline                          N/A
          Hamilton to Davis
          Summary Chart
   197    Carolyn King Arnold            VCasterline                          N/A
          Campaign Donations
          Summary Chart
   198    Other Campaign                 VCasterline                          N/A
          Donations Summary
          Chart
   199    Dwaine Caraway                 VCasterline                          N/A
          Campaign Donations
          Summary Chart
   200    Tiffany Young                  VCasterline                          N/A
          Campaign Donations
          Summary Chart
   201    Hamilton and Davis             MWaples                              N/A
          Phone Contact                  DRamsey
          Summary Chart
   202    RESERVED
   203    8/3/18 Dwaine                  MWaples                              N/A
          Caraway and Mattie
          Caraway Phone
          Activity Summary
          Chart
   204    Overt Acts Summary             MWaples                              N/A
          Chart
   205    Hamilton 2010 Tax              ML Speer                             00176633 –
          Return                         ABishop                              00176833
   206    Amerisouth                     ML Speer                             00114899
          Management, L.P.               IRS Custodian
          Notice of Federal Tax
          Lien
   Government’s Exhibit List - Page 18
   Case 3:19-cr-00083-M Document 261 Filed 10/26/20      Page 19 of 20 PageID 2125




Exhibit          Description             Sponsoring   Offered   Admitted   Bates
                                         Witness                           Numbers
   207    Amerisouth                     ML Speer                          00132842 –
          Management, L.P.               ABishop                           00132875
          2010 Tax Return
   208    Secretary of State             ML Speer                          00075748 –
          Records re: Amerisouth         MWaples                           00075777
          Acquisitions, Inc.
   209    Secretary of State             ML Speer                          00082173 –
          Records re: Texas              MWaples                           00082174
          Royal Crest LP
   210
   211
   212
   213
   214
   215
   216
   217
   218
   219
   220
   221
   222
   223
   224
   225




   Government’s Exhibit List - Page 19
Case 3:19-cr-00083-M Document 261 Filed 10/26/20             Page 20 of 20 PageID 2126




                                          Respectfully submitted,

                                          ERIN NEALY COX
                                          United States Attorney

                                          /s/ Andrew Wirmani
                                          ANDREW O. WIRMANI
                                          Assistant United States Attorney
                                          Texas Bar No. 24052287
                                          1100 Commerce Street, Third Floor
                                          Dallas, Texas 75242
                                          Telephone: 214.659.8681
                                          Facsimile: 214.767.4100

                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 26, 2020, I electronically filed the foregoing

document with the Clerk of Court for the United States District Court, Northern District

of Texas, using the electronic case filing system of the Court. The electronic case filing

system sent a “Notice of Electronic Filing” to all attorneys who have consented in writing

to accept this Notice as service of this document.


                                          /s/ Andrew Wirmani
                                          ANDREW O. WIRMANI
                                          Assistant United States Attorney




Government’s Exhibit List - Page 20
